Citation Nr: 1431637	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for PTSD.

While the Veteran's claim was adjudicated as entitlement to service connection for PTSD by the RO, the medical evidence of record reveals additional diagnoses of acquired psychiatric disorders, to include depressive disorder and anxiety.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all acquired psychiatric disorders, to include PTSD.

As a matter of clarification, the Board notes that a December 2009 rating decision previously denied service connection for alcohol dependence, claimed as a mental condition.  In response to this decision, the Veteran filed a timely notice of disagreement and a statement of the case was issued in July 2010.  However, the Veteran did not submit a timely substantive appeal.  Therefore, the December 2009 rating decision with respect to the denial of service connection for alcohol dependence is final.

In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In this case, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was not specifically considered in the December 2009 denial of service connection for alcohol dependence, claimed as a mental disorder.  Therefore, the instant claim is more appropriately viewed as a new claim, and as such, new and material evidence is not necessary and the claim is reviewed on a de novo basis.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through May 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case, and the Veteran's representative's May 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of a verified in-service stressor.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant case, the Veteran's service personnel records and post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran's STRs are unavailable.  In such instances where service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such.  38 C.F.R. 
§ 3.159(e)(1).

A review of the record reflects that, in May 2009, in connection with an unrelated claim, the AOJ requested the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  In July 2009, NPRC indicated that there were no records at such facility for the Veteran.  In a letter dated the same month, the Veteran was informed that all efforts to obtain his STRs had been exhausted and was provided with an opportunity to submit such records.  To date, the Veteran has not submitted his STRs.  

Thereafter, in an August 2009 Formal Finding of Unavailability, the AOJ noted that the following efforts to obtain these missing records were attempted: (1) A Personal Information Exchange System (PIES) request for the STRs was sent in May 2009 to NPRC, a negative response was received; (2) STRs were requested from the Veteran in May 2009, and no response was received; (3) the AOJ attempted to call the Veteran in July 2009, but there was no answer; and (4) the Veteran was sent the above referenced letter in July 2009, and no response was received.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board also notes that the Veteran indicated during his February 2013 VA examination that he was previously hospitalized for a psychiatric disorder over 20 years previously; however, such hospitalization records are not of record.  It was observed that such hospitalization was a result of an arrest for weapons and drug trafficking.  In this regard, in the January 2010 letter, the Veteran was requested to identify any VA or non-VA healthcare providers who treated him for his psychiatric disorder.  He was specifically directed to complete a VA Form 21-4142, Authorization and Consent to Release Information, which includes the name and dates of treatment received, for any private facility so as to authorize VA to obtain records on his behalf.  However, the Veteran never completed such form or provided information regarding a facility name or provider, or the dates of treatment for such alleged hospitalization.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board again finds that VA has satisfied its duty to assist in this regard. Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in February 2013 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a mental status examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Hence, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. 
§ 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while the Veteran has been diagnosed with various psychiatric disorders, to include PTSD, depression, and anxiety, he has never been diagnosed with a psychosis as defined by VA regulations.  Therefore, presumptive service connection, to include by way of continuity of symptomatology, for his acquired psychiatric disorder is not warranted.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke...in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Additionally, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, however, the Veteran's claimed stressors are unrelated to combat or the fear of hostile military or terrorist activity as he served in Germany during peacetime, and his alleged stressors involve only American troops.  As such, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously noted, the AOJ exhausted all efforts to locate the Veteran's STRs with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the instant case, the Veteran contends that he has an acquired psychiatric disorder as a result of his military service.  Specifically, he claims that, he witnessed two soldiers shot during his service in Germany.  In this regard, he alleged that in October of 1980 or 1981, during his time in Germany, his unit was guarding the wall between Germany and Russia for a month in Herzo Base when some soldiers were drinking cough medicine and shooting began, resulting in the death of two soldiers.  However, in May 2010, the AOJ determined that such incident was not capable of verification via the United States Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) as the Veteran did not provide a two-month window or provide names of the two soldiers who were shot.  

In an August 2012 statement, the Veteran also provided an additional stressor about an unnamed individual being killed and placed in a tin wall locker because he was part of the "C.I.D."  He gave the date of June 15 of an unspecified year.  The Veteran did not indicate whether or not he witnessed this incident.  To this date, no additional information has been provided regarding this stressor and, as such, it is likewise unverifiable.

The Veteran has further alleged that his acquired psychiatric disorder is the result of witnessing his roommate, Private Sullivan, commit suicide by jumping in front of a train in July 1981.  In November 2012, JSRRC noted that it was unable to locate the 1981 Unit Records submitted by the Veteran's unit; however, it researched the U.S. Army casualty information.  Such did not document a Sullivan killed/died in Germany during the time period in question; however, such documented three incidents regarding train accidents.  Such incidents did not document that an individual from the Veteran's unit was involved.  However, such did show that, in September 1981, a Specialist Sullivan, assigned to a different unit, was wounded when he was struck by a German land train.  JSRRC further advised the AOJ to contact the U.S. Army Crime Records Center for additional information; however, in December 2012, such facility indicated that they had no record of such incident. 

Finally, in a December 2012 letter, the AOJ informed the Veteran that all efforts to verify his in-service stressors have been exhausted and invited him to submit any evidence in his possession to support his in-service stressors.  To date, the Veteran has not provided VA with additional evidence regarding his claimed in-service stressors.  

Moreover, the Board finds that the Veteran's descriptions of his in-service stressors are inconsistent and not supported by the contemporaneous record, and, therefore, lack credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran has not provided specific details surrounding such alleged stressors so as to allow verification and, when he has described the stressors on separate occasions, he has contradicted himself.  As noted by the February 2013 VA examiner, with respect to the stressor involving the soldiers drinking cough medicine and shooting, the Veteran had previously reported that three individuals were wounded and two individuals died during such incident; however, at the examination, he indicated that he did not know what happened following such event or if anyone was injured.  Moreover, with respect to Private Sullivan's alleged suicide, the February 2013 VA examiner noted that, at such time, the Veteran reported witnessing him jump in front of a moving train and being torn to pieces; however, the official service department indicated that a Specialist Sullivan, at a different time and attached to a different unit, was only wounded when struck by a train.  Therefore, in light of the Veteran's inconsistent reports regarding his alleged stressors, and the fact that the official service department records outright contradict his allegations regarding Private Sullivan, the Board finds his statements describing his alleged in-service stressors to be not credible.

The record also shows that the Veteran has currently diagnosed acquired psychiatric disorders of PTSD, depression, and anxiety, as demonstrated by his post-service VA treatment records and a May 2012 Disability Benefits Questionnaire (DBQ) completed by his treating VA psychiatrist.  Additionally, a February 2013 VA examination revealed a diagnosis of depressive disorder not otherwise specified (NOS).  

In regard to whether the Veteran's currently diagnosed acquired psychiatric disorder is related to his military service, the Board notes that the Veteran's VA treatment records consistently show diagnoses of PTSD, anxiety disorder, and depressive disorder during the appeal period; however, such records do not relate such disorders to his military service.  Moreover, while the Veteran's treating VA psychiatrist completed a DBQ in May 2012 indicating that the Veteran met the DSM-IV criteria for depressive disorder NOS, anxiety disorder NOS, and PTSD, she did not indicate the stressors the Veteran's PTSD was based on or the etiology of his depressive or anxiety disorders.  Moreover, while she indicated that the Veteran had PTSD per the DSM-IV, the report reflects that he did not meet Criterion C.  Specifically, such requires persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by three listed symptoms; however, the Veteran's treating VA psychiatrist indicated that he only met one of the symptoms; rather than the requisite three.  Therefore, the May 2012 DBQ is internally inconsistent.  Consequently, as the VA treatment records and the May 2012 DBQ do not identify the stressors the diagnosis of PTSD was based on or address the etiology of the Veteran's other acquired psychiatric disorder and/or are internally inconsistent, they are afforded no probative weight. 

In contrast, at the February 2013 VA examination, the VA examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD and his conclusion is consistent with his findings with respect to each criteria necessary for such a diagnosis.  Moreover, while he diagnosed depressive disorder NOS with anxiety features, and the Board again notes that the record reflects a separate diagnosis of anxiety disorder NOS, he determined that there was no association between any of the Veteran's psychiatric difficulties and his experiences during his military service.  In support of such opinion, the examiner noted that the first time the Veteran received mental health treatment was approximately twenty years previously, which was at least 10 years post-discharge from active duty, and, though he reported two stressors at the time of the examination, there were significant discrepancies noted between his current self-report and the documented record, as previously discussed.  Based on the totality of such findings, the examiner concluded that the Veteran's current mental health condition was not caused by or a result of his military experience.

In this regard, the February 2013 examiner considered the Veteran's own statements as well as the record as a whole, and conducted a mental status examination.  He specifically noted the Veteran's alleged in-service experiences, to include the incidents in which the soldiers were drinking cough medicine and firing their weapons, and Private Sullivan's alleged suicide by jumping in front of a train.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the February 2013 VA examiner's opinion. 

The Board acknowledges the Veteran's allegation that he currently has an acquired psychiatric disorder related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service, to include his alleged stressors, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of diagnosis and etiology of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of such a disorder requires the applicability of the DSM-IV as well as knowledge of the impact traumatic experiences have on the human psyche.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.   

Therefore, based on the foregoing, the Board finds that the Veteran does not have PTSD as a result of a verified in-service stressor, and an acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


